Citation Nr: 0426237	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to January 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted the veteran's claim for service 
connection for a right knee disability - including 
degenerative joint disease (DJD).  The RO also assigned an 
initial 10 percent rating, and he filed a timely appeal for a 
higher rating.  In June 2004, he testified before a Veterans 
Law Judge of the Board using video conferencing technology.

Unfortunately, because further development is needed before 
the Board can make a decision, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Ratings are determined by applying a schedule of ratings 
(Rating Schedule), which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  When, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider his claim in this context.  And this 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).



Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200, etc.).  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DCs, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The report of the February 2003 VA examination indicates the 
veteran has degenerative arthritis in his right knee.  
Flexion of the right knee was limited to 130 degrees and 
extension to 0 degrees.  (Note:  normal range of motion (ROM) 
for the knee is flexion to 140 degrees and extension to 0 
degrees).  So in this case, his slight limitation of motion 
shown is noncompensable under DCs 5260 and 5261.  38 C.F.R. § 
4.71a (2003).  However, this notwithstanding, the RO assigned 
a 10 percent rating, nonetheless, because there were 
confirmed X-ray findings of degenerative arthritis of a major 
joint, and this, in and of itself, entitles the veteran to at 
least this minimum compensable rating.  38 C.F.R. § 4.71a, DC 
5003 (2003).

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must also consider the 
extent the veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of his pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during prolonged 
use, and assuming these factors are not already contemplated 
in the governing rating criteria.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2003).

Unfortunately, the VA examinations in February 2003 and July 
2002 did not address the effect of pain (and painful motion) 
upon functioning of the knees or the level of disability 
during "flare-ups" or prolonged use.  See Deluca v. Brown, 
8 Vet. App. at 206-208.  This is contrary to the holding in 
DeLuca and the provisions of §§ 4.40, 4.45, and 4.49.  So 
while the February 2003 VA examination indicated the veteran 
complained of pain and weakness upon repeated use, there was 
no objective clinical assessment of the effect of the pain on 
the functioning of his right knee.  Further, there was no 
mention of whether he experiences incoordination.  These 
important factors must be addressed before deciding this 
case.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, during his June 2004 hearing, the veteran 
testified that his right knee condition had progressively 
worsened since the February 2003 VA examination.  (See the 
transcript of the hearing at pg. 3).  In particular, he 
stated that although he could move his knee up and down, he 
could not put any pressure on it - nor could he squat, bend, 
climb or twist it sideways.  (Transcript, pgs. 3-4).  More 
significantly, he stated he had instability in his knee.  
(Transcript, pg. 5).  

Recurrent subluxation or lateral instability of the knee is 
separately rated under DC 5257.  38 C.F.R. 4.71a (2003).  See 
also VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) 
and VAOPGPREC 9-98 (August 14, 1998).  These two precedent GC 
opinions indicate that separate ratings are warranted if the 
veteran has instability (under DC 5257) apart from arthritis 
(under DC 5003) causing limitation of motion to a compensable 
degree.  So a medical examination is also needed to confirm 
any instability and determine the severity of it in the right 
knee.

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159(b) 
and (c)(2) (2003), are fully complied with and 
satisfied.

*This should include requesting the veteran to 
provide any relevant evidence in his possession 
pertaining to the claim at issue that is not 
currently on file.

2.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of 
his service-connected right knee disability.  

The claims folder is to be made available to 
the examiner, and the examiner is asked to 
indicate that he or she has reviewed the claims 
folder.  A copy of this remand should also be 
provided.  All necessary testing should be 
done, to include specifically range of motion 
studies (measured in degrees, with normal range 
of motion specified too), and the examiner 
should review the results of any testing prior 
to completion of the examination report.

The examiner must determine whether there are 
objective clinical indications of pain/painful 
motion, weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of additional 
range of motion loss due to such factors.  This 
includes instances when these symptoms "flare-
up" or when the knees are used repeatedly over 
a period of time.  And this determination also 
should be portrayed, if feasible, in terms of 
the degree of additional range of motion loss 
due to these factors.

The examiner should also clarify whether the 
veteran has any instability of the right knee 
and, if he does, the severity of it 
(e.g., slight, moderate or severe), or episodes 
of locking.

If an opinion cannot be rendered in response to 
these questions, please explain why this is not 
possible or feasible.

The examination report should be completely 
legible.  If an examination form is used to 
guide the examination, the submitted 
examination report must include the questions 
to which answers are provided.

3. 	Review the claims file.  If any development 
is incomplete, including if the examination 
report does not contain sufficient information 
to respond to the questions posed and properly 
evaluate the disability at issue, take 
corrective action before readjudication.  38 
C.F.R. §4.2 (2003); Stegall v. West, 
11 Vet. App. 268 (1998).

4. 	Then readjudicate the claim for an initial 
rating higher than 10 percent for the right 
knee disability.  This includes considering 
whether the rating for the right knee 
disability should be "staged."  See Fenderson, 
12 Vet. App. at 125-26.  Also determine whether 
the veteran is entitled to a separate rating 
for instability.  If benefits are not granted 
to his satisfaction, prepare an SSOC and send 
it to him and his representative.  Give them 
time to respond before returning the case to 
the Board for further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




